IN THE SUPREME COURT OF IOWA
                              No. 18–0981

                        Filed February 21, 2020


TERESA L. SLADEK,

      Appellant,

vs.

EMPLOYMENT APPEAL BOARD and
KELLY SERVICES USA LLC,

      Appellees.


      On review from the Iowa Court of Appeals.



      Appeal from the Iowa District Court for Johnson County, Chad A.

Kepros, Judge.



      A temporary employee appeals from an order denying her petition to

review a ruling of the employment appeal board that she voluntarily quit

her position with a temporary employment firm and was not entitled to
unemployment insurance benefits. AFFIRMED.



      John S. Allen, Clinical Law Professor, University of Iowa College of

Law, Iowa City, and Majed Alzben, Law Student, for appellant.



      Rick Autry, Des Moines, for appellee Employment Appeal Board.
                                      2

MANSFIELD, Justice.

      I. Introduction.

      This is an administrative appeal challenging a final agency action of

the Employment Appeal Board (EAB) denying unemployment benefits.

The EAB determined the claimant, a temporary employee, voluntarily quit

her employment with a temporary employment agency without good cause

attributable to the employer. The district court upheld the EAB’s action,

and the court of appeals affirmed. This case now comes to us on further

review.

      Here, the temporary agency informed the temporary employee by

phone that the workplace where she had been assigned was dissatisfied

with her work performance and was ending her assignment. The employee

hung up the phone. The employee did not attempt to resume contact with

the temporary agency for almost five weeks—after she had already applied

for unemployment benefits and the temporary agency had contested them.

Under these circumstances, the EAB denied benefits.

      We conclude substantial evidence supports the EAB’s determination

that the employee voluntarily quit. We also hold that substantial evidence

supports the EAB’s finding that the employee does not meet the safe

harbor in Iowa Code section 96.5(1)(j)(1), which relates specifically to

temporary employees of temporary employment firms.                Under that

provision, an individual is not disqualified from benefits if “[t]he individual

is a temporary employee of a temporary employment firm who notifies the

temporary employment firm of completion of an employment assignment

and who seeks reassignment.”        Iowa Code § 96.5(1)(j)(1) (2018).      The

employee did not seek reassignment in a timely fashion; instead, she hung

up the phone. Accordingly, we affirm the judgment of the district court

and the decision of the court of appeals.
                                     3

      II. Facts and Procedural Background.

      Teresa Sladek, the petitioner, applied to work at Kelly Services USA,

LLC, a temporary employment firm, on December 15, 2015. As a part of

the application process, Sladek signed an agreement that included an

“Assignment Information and Employment Termination Policy,” which

stated,

             Within 48 hours of completion of each assignment, I will
      notify Kelly of my availability for work. I understand I am
      responsible for maintaining weekly contact with Kelly; failure
      to contact Kelly may affect my eligibility for unemployment
      benefits. I understand that once 14 days have passed after
      my last day worked, my employment with Kelly will be
      terminated—unless I have been placed on another assignment
      or qualified leave of absence, or if I am on certain customer-
      specific assignments. I understand that this does not alter
      the at-will nature of my employment, my employment may still
      be terminated at any time, and the terms and conditions of
      my employment may be changed without notice. I also
      understand that I may be eligible for reemployment.

            Kelly may offer me assignments for varying lengths of
      time—I retain the right to reject any offer of assignment.
      When an assignment ends, Kelly will attempt to place me on
      another assignment, however there will typically be periods
      during which no offer of assignment of employment is made.

On December 22, Sladek signed an additional document entitled,

“NOTIFICATION OF POSITION END: IOWA,” which stated,

            To qualify for unemployment benefits, you must be
      unemployed through no fault of your own and be actively
      seeking work. “Actively seeking work” is defined as taking
      reasonable efforts to return to the workforce.

             Iowa Code Section 96.5-1-j requires that upon
      completion of an assignment with a temporary employment
      firm, the temporary employee must contact the firm within
      three business days to seek reassignment or face
      disqualification for benefits pursuant to the section listed
      above. Failure to contact Kelly Services (“Kelly”) will indicate
      that you have either:

            •     Voluntarily quit; and/or
            •     Are not actively seeking work
                                      4
            This may affect your eligibility for unemployment
      benefits.

            I have read the above information and understand
      that failure to contact Kelly within three business days of
      completing an assignment may affect my eligibility for
      unemployment benefits. I also acknowledge receiving a
      copy of this document.

Later, Sladek acknowledged receipt of these policies in her hearing
testimony.

      Sladek began employment with Kelly as a temporary employee on

January 5, 2016. She was assigned to R. R. Donnelley for her first of three

jobs. This assignment lasted for approximately three weeks before R. R.

Donnelley determined that Sladek was not a good fit for the post. Sladek

received the news through her supervisor at Kelly. At that time, Sladek

did not explicitly ask Kelly for reassignment. When her first assignment

ended, Sladek applied for and received unemployment benefits.

      Sladek’s second assignment began March 2 with ACT, the testing

organization. She worked as a document processor until May 22 when her

assignment ended because there was no more work to be done. Again,

Sladek did not explicitly ask for reassignment.            When this second

assignment   ended,   Sladek   once       more   applied   for   and   received

unemployment benefits.

      Sladek’s third and final assignment through Kelly was also at ACT

but as a customer service representative rather than a document

processor. She began this assignment on July 11 and continued in this

role until June 28, 2017.

      While working as a customer service representative at ACT, Sladek

struggled to keep her “handle time” down. Handle time is the amount of

time a service representative remains on a phone call with a customer.

ACT’s goal was to keep the phone call to between five and six minutes in
                                    5

duration, and this was measured by an average at the end of the month.

Sladek’s averages were often at least twice the target length, and she was

aware that this was problematic. She expressed to her contact person at

Kelly, Staci Payne, concerns that she might lose the assignment due to her

inadequate handle times.

      Payne was a Kelly senior account talent manager who worked

exclusively on the ACT account out of the ACT campus.          Payne had

multiple conversations with Sladek about Sladek’s problems in processing

calls efficiently. She testified that ACT even moved Sladek’s desk next to

that of a supervisor to better help her and that supervisors reviewed

Sladek’s calls. These efforts were to no avail, and Sladek’s handle times

failed to improve.

      On June 28, Payne called Sladek on the telephone and informed her

that due to ACT not seeing the improvement it was hoping for and

expecting in Sladek’s average handle times, ACT was releasing Sladek from

the assignment. Accordingly, Payne instructed Sladek not to return to

ACT. Sladek became upset and began to cry. She told Payne that the

termination of the assignment was not fair.     When it became clear to

Sladek that her pleas to keep her ACT job would be unsuccessful, Sladek

hung up on Payne. She did not ask for another assignment while on the

call, nor did Payne offer another assignment. Payne did not subsequently

reach out to Sladek. Later, Payne testified, “After she hung up on me I did

not contact her because that, you know, she made a pretty bold statement

there by hanging up on me so that I did not contact her. I waited to hear

back from her.”

      On July 2, Sladek applied for unemployment benefits. Kelly opposed

the request, taking the position that Sladek had voluntarily quit. In its

response to an Iowa Workforce Development (IWD) questionnaire, Kelly
                                           6

indicated that Sladek had not maintained contact with Kelly, that Kelly’s

employment agreement required Sladek to notify Kelly of her availability

for work within forty-eight hours of the completion of each assignment,

that another signed form required Sladek to contact Kelly within three

business days and seek reassignment or face disqualification for

unemployment benefits on the basis of having voluntarily quit, and that

Sladek had not contacted Kelly for reassignment within three working days

of the last date of work.

       IWD tried to reach Sladek by phone on July 28 after receiving the

response from Kelly. IWD and Sladek did not connect until July 31. At

that point, Sladek conceded she had not contacted Payne after June 28.

She explained that she “was having anxiety issues” and “was afraid to

contact them. [She] felt bad for hanging up on [Payne].”

       Sladek did not get in touch with Kelly again until that same date of

July 31. 1 On a phone call with Payne, Sladek apologized for hanging up

on Payne and told Payne that she wanted another assignment, as long as

it was not production work due to her physical limitations. Payne reported

to Sladek that there were no available assignments at ACT and that Payne

was not sure if she would be comfortable placing Sladek again due to
Sladek’s conduct on the June 28 phone call. After more conversation,

Payne yielded and told Sladek that if something became available, Payne

would reach out to Sladek, although not if it was another customer service

assignment with ACT. She also told Sladek to review Kelly’s website for

assignments other than with ACT.



       1The record does not directly indicate whether Sladek’s call to Payne preceded or

followed Sladek’s phone call with IWD. Circumstantially, it appears the call with IWD
came first. Presumably Sladek would not have told IWD on July 31 that she had last
spoken to Payne on June 28 if she had just talked with Payne earlier that day.
                                    7

      Also on July 31, IWD issued a written unemployment insurance

decision that Sladek received two days later on August 2. The decision

stated,

      YOU ARE NOT ELIGIBLE TO RECEIVE UNEMPLOYMENT
      INSURANCE BENEFITS. . . .

            ....

           . . . OUR RECORDS INDICATE YOU VOLUNTARILY
      QUIT YOUR EMPLOYMENT ON 06/28/17, WHEN YOU
      FAILED TO NOTIFY THE TEMPORARY EMPLOYMENT FIRM
      WITHIN THREE WORKING DAYS OF THE COMPLETION OF
      YOUR LAST WORK ASSIGNMENT. YOU HAD BEEN TOLD IN
      WRITING OF YOUR RESPONSIBILITY TO NOTIFY THE FIRM.

      Sladek appealed the denial to the Unemployment Insurance Appeals

Bureau. An in-person hearing was held before an administrative law judge

(ALJ) at which both Sladek and Payne testified. On September 29, the ALJ

affirmed in writing the denial of unemployment benefits, finding that

Sladek “separated from employment without good cause attributable to

the employer.”     Referencing Iowa Code section 96.5(1) and Iowa

Administrative Rules 871—24.25(28) and 871—24.26(15), the ALJ entered

the following conclusions of law:

            The purpose of [Iowa Code section 96.5(1)(j)] is to
      provide notice to the temporary agency employer that the
      claimant is available for and seeking work at the end of the
      temporary assignment. While the administrative law judge
      understands that claimant had never been expected to strictly
      comply with the three-day policy, this separation from
      employment is different from claimant’s previous separations.
      During    her    previous   separations    from    temporary
      assignments, the employer offered to seek additional work for
      her. That was not the case during her separation on June 28.
      At no point during the June 28 conversation did the claimant
      ask for or the employer offer any additional work. Further,
      claimant abruptly ended the conversation by hanging up on
      the employer, and she made no additional contact for
      approximately four weeks. The employer had no reason to
      believe that claimant was seeking an additional assignment.
      Rather, the administrative law judge believes that claimant
      hanging up on the employer and ceasing contact for multiple
                                     8
      weeks demonstrates an intent to end her employment
      relationship with the temporary staffing agency.

               ....

            . . . Claimant hung up on the employer and did not
      reach out for multiple weeks to notify the employer if she was
      interested in any additional work.         Claimant’s end of
      employment was without good cause attributable to the
      employer. Benefits are withheld.

      On October 12, Sladek appealed the ALJ decision to the EAB. The

EAB adopted the ALJ’s findings and conclusions in whole on November 9.

      Sladek petitioned for judicial review in the Iowa District Court for
Johnson County on December 6. The district court upheld the EAB ruling

on May 16, 2018. Among other things, the court concluded, “The record

provides substantial evidence for the EAB’s factual finding of voluntary

quitting, including that Sladek hung up on her supervisor and failed to

follow up with Kelly for approximately four weeks.”

      On June 5, Sladek appealed the district court’s order, and we

transferred the case to the Iowa Court of Appeals. On May 15, 2019, the

Iowa Court of Appeals affirmed the district court.

      Sladek applied for further review to this court, and we granted her

application.

      III. Standard of Review.

      “When reviewing the decision of the district court’s judicial review

ruling, we determine if we would reach the same result as the district court

in our application of the Iowa Administrative Procedure Act.” Insituform

Techs., Inc. v. Emp’t Appeal Bd., 728 N.W.2d 781, 787 (Iowa 2007). We

generally defer to the EAB’s findings of fact if supported by substantial

evidence. See Iowa Code § 17A.19(10)(f). However, in a recent case, we

made clear that we would not defer to the EAB’s interpretation of various

legal terms used in Iowa Code section 96.5 including “voluntary.” Irving
                                           9

v. Emp’t Appeal Bd., 883 N.W.2d 179, 185 (Iowa 2016). Accordingly, we

will review the EAB’s legal interpretations for errors at law. See Iowa Code

§ 17A.19(10)(c). We have said that we “construe the provisions of [chapter

96]   liberally   to   carry   out   its   humane   and   beneficial   purpose.”

Bridgestone/Firestone, Inc. v. Emp’t Appeal Bd., 570 N.W.2d 85, 96 (Iowa

1997).

     IV. Did Sladek Voluntarily Quit Her Employment Without Good
Cause Attributable to the Employer?

       A. The Controlling Law. Iowa Code section 96.5 provides, in part,

             An individual shall be disqualified for benefits,
       regardless of the source of the individual’s wage credits:

             1. Voluntary quitting. If the individual has left work
       voluntarily without good cause attributable to the individual’s
       employer, if so found by the department. But the individual
       shall not be disqualified if the department finds that:

             ....

              j. (1) The individual is a temporary employee of a
       temporary employment firm who notifies the temporary
       employment firm of completion of an employment assignment
       and who seeks reassignment. Failure of the individual to
       notify the temporary employment firm of completion of an
       employment assignment within three working days of the
       completion of each employment assignment under a contract
       of hire shall be deemed a voluntary quit unless the individual
       was not advised in writing of the duty to notify the temporary
       employment firm upon completion of an employment
       assignment or the individual had good cause for not
       contacting the temporary employment firm within three
       working days and notified the firm at the first reasonable
       opportunity thereafter.

Iowa Code § 96.5(1)(j)(1).

       Thus, the section establishes a general rule that “voluntary quitting”

disqualifies an individual from unemployment benefits.            However, an

individual is not disqualified if the individual “is a temporary employee of

a temporary employment firm who notifies the temporary employment firm
                                        10

of completion of an employment assignment and who seeks reassignment.”

Id. Additionally, an individual is deemed to have voluntarily quit if the

individual fails to notify the temporary employment firm of completion of

an   assignment        within   three   working   days   (subject   to   certain

qualifications). Id.

      In other words, as we read it, the statute contains (1) a rule, (2) an

exception to the rule, and (3) an exception to the exception to the rule.

      There is no dispute that Sladek was a temporary employee within

the meaning of Iowa Code section 96.5, and Kelly was a temporary

employment firm. See id. § 96.5(1)(j)(3) (defining these terms). It is equally

undisputed that Sladek was advised in writing of the notification

requirement, and Sladek signed a document indicating her receipt and

understanding of the policy.        See id. § 96.5(1)(j)(2) (discussing these

requirements).

      B. Applying the Law Here. To begin, we conclude substantial

evidence supports the EAB’s finding that Sladek voluntarily quit within

the meaning of Iowa Code section 96.5(1). On June 28, 2017, Sladek hung

up on Payne, her supervisor. She did not reach out again until five weeks

later, apparently after learning that Kelly was contesting Sladek’s claim for
unemployment benefits. As the EAB found,

      The employer had no reason to believe that claimant was
      seeking an additional assignment. . . . [C]laimant hanging up
      on the employer and ceasing contact for multiple weeks
      demonstrate[d] an intent to end her employment relationship
      with the temporary staffing agency.

This factual finding is subject to a substantial evidence review, and we

conclude it is supported by substantial evidence.

      Having upheld the finding of a voluntary quit within the meaning of

Iowa Code section 96.5(1), we now address whether the safe harbor in the
                                          11

first sentence of section 96.5(1)(j)(1) applies. Did Sladek notify Kelly of her

completion of the ACT assignment and “seek[] reassignment”? If so, she

is not disqualified from benefits unless the second sentence of section

96.5(1)(j)(1) applies.

      Here too, the EAB’s finding is supported by substantial evidence. It

is clear that Sladek did not seek reassignment from Kelly on June 28. To

the contrary, she hung up on her boss.

      Sladek raises two arguments to the contrary. First, she contends

that Kelly had actual notice her assignment had ended. That ignores the

second part of the safe harbor’s sentence which reads, “and who seeks

reassignment.”     Id. § 96.5(1)(j)(1).   There is no evidence Sladek sought

reassignment on June 28. Sladek’s argument would render part of the

statute mere surplusage. See id. § 4.4(2) (setting forth the presumption

that “[t]he entire statute is intended to be effective”).

      Second, Sladek insists that she did seek a new assignment,

although not until July 31. However, this was over a month later, after

Sladek had already sought unemployment benefits and after she had

apparently learned through an IWD phone call that Kelly was contesting

her benefits.    Iowa Code section 96.5(1)(j)(1) does not say when the

temporary    employee     must     seek    reassignment,    but   principles   of

reasonableness apply. See id. § 4.4(3) (setting forth the presumption that

“[a] just and reasonable result is intended”). Whatever the scope of the

safe harbor in the first sentence of section 96.5(1)(j)(1), it clearly does not

encompass such a belated request.

      The final issue is whether the exception to the exception in the

second sentence of Iowa Code section 96.5(1)(j)(1) applies. The parties read

the statute differently. The EAB maintains that Sladek had to affirmatively

notify Kelly that the ACT assignment was over; Sladek argues it was
                                     12

enough that Kelly knew the assignment had ended. See id. § 96.5(1)(j)(1).

But we need not resolve this dispute. Because Sladek voluntarily quit her

employment with Kelly and failed to request a new assignment within a

reasonable time, she is already disqualified from benefits.

      A Pennsylvania appellate court recently decided a case on similar

facts. See Thiessen v. Unemployment Comp. Bd. of Review, 178 A.3d 255

(Pa. Commw. Ct. 2018).      In Thiessen, the employee signed on with a

temporary staffing agency, executing an agreement that required him to

contact the agency within forty-eight hours of the completion of

assignment and request a new assignment. Id. at 257. The employee was

assigned to perform work at Veeva. Id. at 257–58. On August 26, the

temporary agency contacted the employee and informed him his services

were no longer needed at Veeva.        Id. at 258.   “When notifying him,

Employer did not offer Claimant a new assignment.” Id. In December, the

employee applied for unemployment benefits and was ultimately denied.

Id. at 258–59.

      In upholding this administrative decision, the court reasoned as

follows:

      Employees of temporary staffing agencies who fail to follow the
      employer agency’s policies regarding work availability will be
      considered to have voluntarily quit “work.”

             In this case, Employer’s policy specifically provides that
      an employee will be considered “to have voluntarily quit
      employment” should he or she fail to contact Employer within
      48 hours of the completion of an assignment. Claimant
      admits that he signed an agreement with Employer containing
      this provision and that he was aware Employer had such a
      policy, both in his response to the claimant questionnaire and
      at the hearing.

Id. at 261 (citations omitted).   The court also rejected the employee’s

argument that there was no voluntary quit “because he had forgotten
                                    13

about the policy and Employer failed to remind of it when calling to inform

him that his assignment with Veeva had ended.”               Id.; see also

Careerxchange, Inc. v. Unemployment Appeals Comm’n, 916 So. 2d 68, 70

(Fla. Dist. Ct. App. 2005) (“The statute is designed to allow temporary

employees to preserve their qualification for unemployment by notifying

their employers at the conclusion of an assignment that they are still

available for work.   If work is available, the employee continues the

relationship with the temporary employment firm. If no work is available,

the employee preserves his or her right to unemployment compensation

benefits.” (Emphasis added.)).

      C. Sladek’s Out-of-State Caselaw Is Not on Point. In contrast to

Thiessen, the out-of-state cases cited by Sladek are easily distinguishable.

Sladek first refers us to the Minnesota Supreme Court case of Brown v.

Port of Sunnyside Club, Inc. in support of her assertion that hanging up

during a telephone call of heightened emotion should not be characterized

as a quit. See 304 N.W.2d 877, 879 (Minn. 1981). There, the employee

and his supervisor became engaged in a shouting match. Id. at 878. The

employee began to walk away, and his supervisor called after him to “keep

on walking.” Id. The employee “inferred from this statement that he had
been dismissed from employment.” Id. The court ultimately determined

that the employee’s “temporary removal of himself from a heated and

frustrated argument was not an unreasonable act and cannot be viewed

as a voluntary termination.” Id. at 879. Rather, “the general manager’s

statement to [the employee] to keep on walking constitutes an involuntary

termination.” Id. Here, Sladek hung up the phone on her supervisor, and

unlike the supervisor in Brown, Sladek’s supervisor at Kelly did not

respond or even get a chance to do so.
                                    14

      Sladek also relies on Mbong v. New Horizons Nursing, decided by the

Minnesota Court of Appeals. See 608 N.W.2d 890 (Minn. Ct. App. 2000).

There, the court was asked to decide whether an employee of a temporary

agency who rejected day-to-day assignments in order to search for

permanent fulltime employment could be found to have quit employment.

Id. at 893. Invoking the decision of Smith v. Employers’ Overload Co., 314
N.W.2d 220 (Minn. 1981), the court held “the failure of [a claimant] to

accept further fill-in assignments from [a temporary employment firm]

does not constitute a ‘quit’ under” the Minnesota unemployment

compensation statute. Id. at 894; see also Smith, 314 N.W.2d at 221–22

(holding that there was not an ongoing employment relationship with a

temporary employment firm at the completion of a one-day spot labor

assignment which paid out at the end of each day worked). The court was

apprehensive that characterizing the relationship between a temporary

employee and a temporary employment firm as ongoing employment would

“trap” temporary employees in an unfair relationship in which only the

employee was obligated to perform. Mbong, 608 N.W.2d at 894. Relying

on “basic contract principles,” the court elaborated,

      With temporary agencies, an employment relationship arises
      only when each temporary assignment is offered and
      accepted.     Once each assignment is completed, the
      employment relationship ends because there is neither a
      guarantee of future assignments nor any employer obligation
      to provide them.

Id. at 895.

      Our case presents a different set of circumstances. Sladek hung up

on her supervisor after being told her assignment at ACT was ending and

thereafter failed to contact Kelly for nearly five weeks.   Kelly does not

contend Sladek voluntarily quit as the employer did in Mbong because she
                                    15

declined a proposed assignment.          Mbong is factually and legally

distinguishable.

       Sladek relies also on Cintemp, Inc., CTI Personnel v. Unemployment

Insurance Review Board of the Indiana Department of Workforce

Development, decided by the Indiana Court of Appeals. See 717 N.E.2d
988 (Ind. Ct. App. 1999).     Cintemp is distinguishable.    There, fifteen

employees of a temporary agency were placed with companies that could

elect to permanently hire the individuals after a trial placement, otherwise

known as a temp-to-hire arrangement. Id. at 990. The client companies

offered the assignees permanent employment, which they accepted after

being also told that they probably would not be able to continue as

temporary assignees. Id. at 990–91. According to the employees’ contract

with the temp agency, this ended their employment with the temp agency.

Id.   The client companies then laid the workers off.     Id. at 990.   The

employees applied for unemployment compensation. Id. at 990–91. It

became necessary to classify their prior separation of employment from

the temp agency. Id. at 991. The Indiana Court of Appeals found that the

separation was neither a quit nor a discharge, so no disqualification from

benefits would be imposed. Id. at 992–93. Sladek, in contrast, did not
lose her position with Kelly because she had to accept permanent

employment with ACT in order to continue working there.         Cintemp is

likewise factually and legally distinguishable.

       It is also worth noting, as did our court of appeals, that certain

provisions of Sladek’s employment contract with Kelly reinforce the

conclusion she voluntarily quit. Within forty-eight hours of her completion

of the assignment with ACT, Sladek was supposed to notify Kelly of her

availability for work. She did not. Sladek was responsible for maintaining

weekly contact with Kelly and agreed that failure to contact Kelly could
                                    16

affect her eligibility for unemployment benefits. Yet Sladek allowed nearly

five weeks to lapse before contacting Kelly.

      V. Conclusion.

      For the foregoing reasons, we affirm the judgment of the district

court and the decision of the court of appeals denying Sladek’s petition for

judicial review.

      AFFIRMED.

      All justices concur except Appel, J., who concurs specially.
                                    17

                                    #18–0981, Sladek v. Emp’t Appeal Bd.

APPEL, Justice (concurring specially).

      Two issues were raised by temporary employer Kelly Services USA,

LLC (Kelly) before the administrative law judge and the Employment

Appeal Board in this case. First, Kelly claimed that Teresa Sladek was not

entitled to unemployment benefits because she failed to notify Kelly, as

her employer, within three days of the termination of her employment as

required by Iowa Code section 96.5(1)(j)(1) (2018). Second, Kelly claimed

that Sladek voluntarily quit her job with Kelly.

      On the first issue, I have my doubts. It was undisputed that when

Sladek was having trouble with her temporary job at ACT, Sladek

repeatedly told Kelly that she wanted continued employment and that

Kelly representatives assured her that they would look for other

employment for her. It is similarly undisputed that Kelly knew that in the

event Sladek was terminated from her temporary position at ACT, she

wanted another job.     The conversation between Sladek and Sladek’s

contact person at Kelly, Staci Payne, after Sladek’s job with ACT came to

an end must be seen in the context of the earlier conversations that

preceded it.   Under the circumstances, I do not think that Kelly can

credibly argue that it did not know that Sladek desired alternate

employment through Kelly one way or another.

      So what is the purpose of providing notice duplicative of a fact one

already knows? Iowa Code section 96.5(1)(j)(1) does not require magic

words in order to protect the veritable fortress of unemployment benefits

against a claim by a temporary employee who becomes upset when she is

terminated from her position. A hypertechnical “tell them what you have

already repeatedly told them” approach would have to be squared with our

repeated admonition that the provisions of the Iowa Employment Security
                                      18

Law are to be construed “liberally to carry out its humane and beneficial

purpose.”    Bridgestone/Firestone, Inc. v. Employment Appeal Bd., 570
N.W.2d 85, 96 (Iowa 1997); see, e.g., Irving v. Employment Appeal Bd., 883
N.W.2d 179, 192 (Iowa 2016); Brumley v. Iowa Dep’t of Job Serv., 292
N.W.2d 126, 129 (Iowa 1980); Smith v. Iowa Employment Sec. Comm’n, 212
N.W.2d 471, 472–73 (Iowa 1973). Further, as the district court noted,

Sladek did not attempt to give an explanation that would fall under the

good-cause-for-delay requirement of Iowa Code section 96.5(1)(j)(1). As the

district court noted, “If she had done so, it is highly possible that the result

would be different . . . .”

      Assuming without deciding that Sladek should not be disqualified

based on a nonfunctioning, hypertechnical application of the three-days-

notice requirement, I now turn to the question of whether Sladek

voluntarily quit her employment at Kelly.             As recognized by the

administrative law judge, Iowa Administrative Code rule 871—24.25

provides that a voluntary quit without cause, “[i]n general, . . . means

discontinuing the employment because the employee no longer desires to

remain in the relationship of an employee with the employer from whom

the employee has separated.”

      Here, the record establishes that Sladek hung up on Payne in

frustration about losing her job at ACT and did not call Payne back for

several weeks.      Sladek only called Payne after Kelly contested her

unemployment benefits. Although Sladek insisted that she did not call

back earlier because she was embarrassed by her behavior, I have

examined the hearing transcript and find there was sufficient evidence in

the record to support an inference that Sladek was so frustrated with

employment through Kelly that she was finished with the agency. Under

this view of the record, the call back to Payne was too late and may have
                                        19

been     made   with   the   aim   of   improving   her   position   regarding

unemployment benefits more than to actually obtain another job through

Kelly.

         The record would also support a contrary conclusion. Temporary

employment was critical to Sladek, and hanging up on Payne could be

viewed as a deeply felt emotional expression of frustration with her

predicament. Yet, as the district court rightly observed, we do not review

administrative findings de novo. Because the agency’s fact-finding on the

issue of voluntary quit is supported by substantial evidence, I agree with

the result in this case.